DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a black sheet comprising specific infrared reflecting layer comprising specific black inks with specific pigment mixing ratios made using specific grinding times and number of coatings as described in the present specification, does not reasonably provide enablement for any black sheet comprising any infrared reflecting layer comprising any type of black ink with any pigment mixing ratios made using any grinding time and any number of coatings that would meet the claimed properties regarding L*, a*, b*, infrared reflectance, and glossiness.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1 and 3-10 can be used as claimed and whether claims 1 and 3-10 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1 and 3-10, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1 and 3-10 read on any black sheet comprising any infrared reflecting layer comprising any type of black ink with any pigment mixing ratios made using any grinding time and any number of coatings that would meet the claimed properties regarding L*, a*, b*, infrared reflectance, and glossiness while the specification discloses specific black sheet comprising specific infrared reflecting layer comprising specific black inks with specific pigment mixing ratios made using specific grinding times and number of coatings as described in the present specification.
	(b) There is no direction or guidance presented for any black sheet comprising any infrared reflecting layer comprising any type of black ink with any pigment mixing ratios made using any grinding time and any number of coatings that would meet the claimed properties regarding L*, a*, b*, infrared reflectance, and glossiness. 
	(c) There is an absence of working examples concerning any black sheet comprising any infrared reflecting layer comprising any type of black ink with any pigment mixing ratios made using any grinding time and any number of coatings that would meet the claimed properties regarding L*, a*, b*, infrared reflectance, and glossiness. 
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 and 3-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimori et al. (JP 2005153471).
Regarding claim 1, Kamimori et al. teaches a heat insulation film (See Abstract), i.e. black sheet comprising a releasable layer (page 4, Best Mode section), i.e. base sheet, and a heat-shielding paint (A) comprising perylene pigment which imparts infrared reflection (top of page 4 before Best Mode section) and corresponds to an infrared reflecting layer. Kamimori et al. further teaches the heat shielding film includes an L* of 0.1 to 60 (paragraph spanning pages 6-7 and/or third paragraph on page 8) which encompasses the claimed range of 21.8 to 36 and a gloss of 60 or less (paragraph spanning pages 6-7 and/or third paragraph on page 8). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It is noted that Kamimori et al. does not disclose how the L* is measured. However, given that the L* of the prior art overlaps the presently claimed range, absent evidence to the contrary regarding the criticality of how L* is measured, it is the Examiner’s position that Kamimori et al. meets the presently claimed limitation.
Given that Kamimori et al. teaches black sheet comprising materials and structure identical to those presently claimed, the black sheet would necessarily possess the a*, b* and infrared reflectance as presently claimed, absent evidence to the contrary.	
Regarding claim 4, Kamimori et al. teaches wherein the infrared reflecting layer contains perylene black pigment such as Palogen Black S-0084 and Chromfine Black A-1103 (page 5, fifth complete paragraph) which are organic black pigment.
Regarding claim 6, Kamimori et al. further teaches heat-shielding colored paint (B) which includes a matte pigment (third paragraph on page 8).
The limitation “laminated” is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Kamimori et al. meets the requirements of the claimed matte layer, Kamimori et al. clearly meets the requirements of present claims.
Regarding claims 7 and 8, the recitation in the claims that the black sheet is “used for adjusting the infrared reflectance of a functional sheet for an electronic component” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Kamimori et al. disclose black sheet as presently claimed, it is clear that the black sheet of Kamimori et al. would be capable of performing the intended use, i.e. used for adjusting the infrared reflectance of a functional sheet for an electronic component, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 9, Kamimori et al. teaches a black adhesive tape comprising a laminate of the black sheet according to Claim 1 and bonding agent layer comprising an adhesive (page 4, Best Mode section).
Regarding claim 10, Kamimori et al. teaches wherein the thickness of the adhesive layer is 5 to 50 µm (page 4, Best Mode section) which falls within the claimed range of 1 to 50 µm.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimori et al. (JP 2005153471) in view of Akiyama et al. (TW 201631078).
Kamimori et al. is relied upon as disclosed above.
Regarding claim 3, Kamimori et al. teaches wherein the thickness of the base sheet is about 20 to 500 µm (page 4, Best Mode section), which overlaps the claimed range of 0.5 to 100 µm.  
Kamimori et al. fails to teach thickness of the infrared reflecting layer.
However, Akiyama et al. teaches an adhesive tape comprising a black substrate (page 7), i.e. infrared reflecting layer, wherein the thickness of the black substrate is 4 μm to 100 μm (bottom of page 7) which overlaps the claimed range of 1 to 10 µm.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to choose a thickness, including that presently claimed, for the infrared reflecting layer of Kamimori et al. in order to impart good workability and followability of the adherend (Akiyama et al., page 7	).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimori et al. (JP 2005153471) n view of Yamanaka et al. (WO 2016052641).
Kamimori et al. is relied upon as disclosed above.
Regarding claim 5, Kamimori et al. fails to teach wherein the infrared reflecting layer includes a laminate of a black infrared reflecting layer and a white infrared reflecting layer.
However, Yamanaka et al. teaches an infrared reflecting sheet comprising a substrate, a black resin layer, a white resin layer and an adhesive (pages 2 and 9).
It would have been obvious to one of ordinary skill in the art to include a white infrared reflecting layer in the black sheet of Kamimori et al. in order to reflect near infrared light transmitted through the black infrared reflecting layer (Yamanaka et al., pages 9-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787